UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7691




SHAKA ZULU ACOOLLA, a/k/a Thomas Jackson,

                                            Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, in his individual and
official capacities; GENE JOHNSON, in his
individual and official capacities; D. J.
ARMSTRONG, in his individual and official
capacities; LEWIS B. CEI, in his individual
and official capacities; D. MILLS, in his
individual and official capacities; VIRGINIA
STATE BOARD OF CORRECTIONS, sued in their
individual and official capacities; L. W.
HUFFMAN, sued in his individual and official
capacities; D. A. BRAXTON, sued in his
individual capacity; B. J. WHEELER, sued in
his individual capacity; LIEUTENANT PIEROTTI,
sued in his individual capacity; G. K.
WASHINGTON, sued in his individual and
official capacities; LIEUTENANT SEAY, sued in
his individual and official capacities; M. E.
HANKINS, sued in his individual and official
capacities; R. T. FRANCIS, Sergeant, sued in
his individual and official capacities; R. L.
ADDAMS, sued in his individual and official
capacities; B. BOOKER, sued in his individual
and official capacities; C. WINGFIELD, sued in
his individual and official capacities; L. T.
EDMONDS, sued in his individual and official
capacities;   D.   H.   LEWIS,  sued   in  his
individual and official capacities; SERGEANT
CATRON, sued in his individual and official
capacities;   K.    HARRISON,  sued   in   his
individual and official capacities; LIEUTENANT
TERRY, in his individual, and official
capacities; CORRECTIONAL OFFICER TERRY, sued
in his individual and official capacities; T.
E. BRIGGS, sued in his individual and official
capacities; L. M. SAUNDERS, sued in his
individual and official capacities; L. R. DAY,
sued    in   his    individual    and    official
capacities; T. T. REDMAN, sued in his
individual and official capacities; D. PULTZ,
sued    in   his    individual    and    official
capacities; T. LAWHORN, sued in his individual
and official capacities; LIEUTENANT DEOLY,
sued    in   his    individual    and    official
capacities; G. S. DEFIBAUGH, sued in his
individual and official capacities; T. C.
ROVELLI, sued in his individual and official
capacities; SERGEANT MADDOX, sued in his
individual and official capacities; SERGEANT
BANKS, sued in his individual and official
capacities; R. D. BOYERS, sued in his
individual and official capacities; M. PETERS,
sued    in   his    individual    and    official
capacities; P. MASSIE, sued in his individual
and official capacities; CORRECTIONAL OFFICER
HARLOW, sued in his individual and official
capacities; V. S. GRAY, a/k/a S. Gray, sued in
his individual and official capacities; T. A.
MARTIN, sued in his individual and official
capacities; CORRECTIONAL OFFICER NEWCOMBS,
sued    in   his    individual    and    official
capacities; CORRECTIONAL OFFICER CASH, sued in
his   individual    and   official    capacities;
CORRECTIONAL OFFICER ENURIAN, sued in his
individual      and     official     capacities;
CORRECTIONAL OFFICER MAUZY, sued in his
individual and official capacities; R. F.
WILSON, sued in his individual and official
capacities;    R.   A.   YOUNG,   sued    in  his
individual and official capacities; L. W.
JARVIS, sued in his individual and official
capacities; P. E. MADDOX, sued in his
individual and official capacities; V. J.
BANDY, sued in his individual and official
capacities; K. A. POLINSKY, sued in his
individual and official capacities; CLARENCE
A. HOLLAR, sued in his individual and official
capacities; R. S. JACKSON, sued in his
individual      and     official     capacities;
CORRECTIONAL OFFICER PIRES, sued in his

                     - 2 -
individual   and   official     capacities;   L.
DAVENPORT,

                                              Defendants - Appellees,

          and


UNITED STATES OF AMERICA,

                                                          Intervenor.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:01-cv-01008-jct)


Submitted:   January 17, 2007             Decided:   August 17, 2007


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shaka Zulu Acoolla, Appellant Pro Se.       Pamela Anne Sargent,
Assistant Attorney General, Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                - 3 -
PER CURIAM:

          Shaka Zulu Acoolla appeals the district court’s order

granting relief to the defendants and dismissing his claims under

the   First   Amendment     and    the    Religious   Land   Use   and

Institutionalized Persons Act.      We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.     See Acoolla v. Angelone, No. 7:01-

cv-01008-jct (W.D. Va. Sept. 1, 2006).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             AFFIRMED




                                  - 4 -